Exhibit 10.41

Notice of Restricted Stock Unit Grant

 

Participant:    <first_name> <middle_name> <last_name> Employee ID:    <emp_id>
Company:    Visa Inc. Notice:   

You have been granted the following Restricted Stock Units in accordance with
the terms of the Visa Inc. 2007 Equity Incentive Compensation Plan (the “Plan”)
and the Restricted Stock Unit Award Agreement (“Agreement”) attached hereto.

Type of Award:    Restricted Stock Units Grant ID:    <award_id> Grant:   

Grant Date: <award_date>

Number of Shares Underlying Restricted Stock Units: <shares_awarded>

Period of Restriction:   

The Period of Restriction applicable to those portions of the total number of
your Restricted Stock Units listed in the “Portion of Restricted Stock Units”
column below shall commence on the Grant Date and shall lapse on the
corresponding date listed in the “Vesting Date” column below.

  

Shares on Vesting Date

<vesting_schedule>

   However, in the event of your termination of employment due to death,
Disability or Retirement (as those terms are defined in the Agreement), the
Period of Restriction will immediately lapse as to the full number of Restricted
Stock Units. Acceptance:   

If you do not want to accept your Restricted Stock Units award, please complete
the on-line form (“Accept or Reject Your Grant”) as promptly as possible, but,
in any case, within thirty (30) days after the Grant Date, to reject your
Restricted Stock Units award. If you do not reject your award within thirty
(30) days after the Grant Date, you will have accepted your Restricted Stock
Units award and agreed to the terms and conditions set forth in this Agreement
and the terms and conditions of the Plan. You can access this on-line form
through your account at eac.schwab.com.



--------------------------------------------------------------------------------

Visa Inc.

2007 Equity Incentive Compensation Plan

Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of the
Grant Date (the “Grant Date”) set forth in the Notice of Restricted Stock Unit
Grant attached as Schedule A hereto (the “Grant Notice”), is made between Visa
Inc. (the “Company”) and the Participant set forth in the Grant Notice. The
Grant Notice is included in and made part of this Agreement.

1.      Definitions.

Capitalized terms used but not defined herein have the meaning set forth in the
Visa Inc. 2007 Equity Incentive Compensation Plan (the “Plan”).

2.      Grant of the Restricted Stock Units.

Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, the number of
Restricted Stock Units set forth in the Grant Notice (the “Restricted Stock
Units”).

3.      Dividend Equivalents.

Each Restricted Stock Unit shall entitle the Participant to Dividend Equivalents
with respect to regular cash dividends that would otherwise be paid on the Share
underlying such Restricted Stock Unit during the period from the Grant Date to
the date such Share is delivered in accordance with Section 5. Any such Dividend
Equivalent shall be paid to the Participant at (or within thirty (30) days
following) the time such related dividends are paid to holders of Shares.

4.      Period of Restriction; Termination.

The Period of Restriction with respect to the Restricted Stock Units shall be as
set forth in the Grant Notice. Subject to the terms of the Plan and the
remaining provisions of this Section 4, all Restricted Stock Units for which the
Period of Restriction had not lapsed prior to the date of the Participant’s
Termination shall be immediately forfeited. Notwithstanding the foregoing to the
contrary:

(a) Death and Disability.      Upon Termination of the Participant due to death
or disability (within the meaning of the Company’s or its Affiliate’s long -term
disability plan under which the Participant is covered from time to time
(“Disability”)), then the Period of Restriction shall immediately lapse as to
the full number of Restricted Stock Units.

(b) Retirement.      Upon termination of the Participant at or after the earlier
of (1) attainment of normal retirement eligibility under the generally
applicable retirement plan of the Company, a Subsidiary or an Affiliate under
which the Participant is covered in his or her home country; or (2) attainment
of age sixty and five years of completed service and six months of service from
the date of grant (“Retirement”), then the Period of Restriction shall lapse as
to the full number of Restricted Stock Units.

(c) Other Terminations.      Upon Termination of the Participant due to any
reason other than death, Disability or Retirement, then all Restricted Stock
Units for which the Period of Restriction had not lapsed prior to the date of
such Termination shall be immediately forfeited.

(d) Change of Control.      Notwithstanding any contrary provisions of
Section 4(c) of this Agreement, if a Change of Control occurs, and, at any time
prior to the second (2nd) anniversary of the Change of Control, the Participant
incurs a Termination, either by the Company, a Subsidiary or an Affiliate
without Cause (as defined below), or by the Participant for Good Reason (as
defined below), then the Period of Restriction shall immediately lapse as to the
full number of Restricted Stock Units. For the avoidance of doubt,
Section 14.1(b) of the Plan shall not apply to the Restricted Stock Units to the
extent such provision conflicts with this Section 4(d).



--------------------------------------------------------------------------------

5.      Payment of Restricted Stock Units.

As soon as reasonably practicable following the lapse of the applicable portion
of the Period of Restriction, but in no event later than 90 days following the
date of such lapse, the Company shall cause to be delivered to the Participant
(a) the full number of Shares underlying the Restricted Stock Units as to which
such portion of the Period of Restriction has so lapsed, (b) a cash payment
determined by reference to the then-current Fair Market Value of such Shares or
(c) a combination of Shares and such cash payment as the Committee, in its sole
discretion, shall determine, subject to satisfaction of applicable tax
withholding obligations with respect thereto in accordance with Section 6 of
this Agreement; provided, however, that if the Participant’s Termination occurs
under any circumstances other than death, any such delivery of Shares or cash
payment due to lapse of the Period of Restriction upon such Termination shall be
delayed for six months from the date of such Participant’s Retirement if the
Participant is a “specified employee” (as such term is defined in
Section 409A(a)(2)(B)(i) of the Code).

6.      Taxes and Withholdings.

Upon the expiration of the applicable portion of the Period of Restriction, or
as of which the value of any Restricted Stock Units otherwise becomes includible
in the Participant’s gross income for income tax purposes, any taxes of any kind
required by law to be withheld with respect to such Restricted Stock Units shall
be satisfied by the Company withholding Shares or cash otherwise deliverable or
payable to the Participant pursuant to the Restricted Stock Unit award
(provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy required Federal, state, local and non-United
States withholding obligations using the minimum statutory withholding rates for
Federal, state, local and/or non-U.S. tax purposes, including payroll taxes,
that are applicable to supplemental taxable income ), pursuant to any
procedures, and subject to any limitations as the Committee may prescribe and
subject to applicable law , based on the Fair Market Value of the Shares on the
payment date. The Company, a Subsidiary or an Affiliate may, in the discretion
of the Committee, provide for alternative arrangements to satisfy applicable tax
withholding requirements in accordance with Article XVI of the Plan.

Regardless of any action the Company, an Affiliate and /or a Subsidiary takes
with respect to any or all tax withholding (including social insurance
contribution obligations, if any ), the Participant acknowledges that the
ultimate liability for all such taxes is and remains the Participant’s
responsibility (or that of the Participant’s beneficiary), and that none of the
Company, an Affiliate and /or a Subsidiary: (a) makes any representations or
undertakings regarding the treatment of any tax withholding in connection with
any aspect of the Restricted Stock Units, including the grant or vesting
thereof, the subsequent sale of Shares and the receipt of any dividends; or
(b) commits to structure the terms of the Restricted Stock Units or any aspect
of the Restricted Stock Units to reduce or eliminate the Participant’s (or his
or her beneficiary’s) liability for such tax.

7.      No Rights as a Shareholder Prior to Issuance of Shares .

Neither the Participant nor any other person shall become the beneficial owner
of the Shares underlying the Restricted Stock Units, nor have any rights to
dividends or other rights as a shareholder with respect to any such Shares,
until and after such Shares, if any, have been actually issued to the
Participant and transferred on the books and records of the Company or its agent
in accordance with the terms of the Plan and this Agreement.

8.      No Right to Continued Employment.

Neither the Restricted Stock Units nor any terms contained in this Agreement
shall confer upon the Participant any rights or claims except in accordance with
the express provisions of the Plan and this Agreement, and shall not give the
Participant any express or implied right to be retained in the employment or
service of the Company or any Subsidiary or Affiliate for any period or in any
particular position or at any particular rate of compensation, nor restrict in
any way the right of the Company or any Subsidiary or Affiliate , which right is
hereby expressly reserved, to modify or terminate the Participant’s employment
or service at any time for any reason. The Participant acknowledges and agrees
that any right to lapse of the Period of Restriction is earned only by
continuing as an employee of the Company or a Subsidiary or Affiliate at the
will of the Company or such Subsidiary or Affiliate, or satisfaction of any
other applicable terms and conditions contained in the Plan and this Agreement,
and not through the act of being hired or being granted the Restricted Stock
Units hereunder.



--------------------------------------------------------------------------------

9.      The Plan.

By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. In the event of any conflict between
the provisions of the Plan and this Agreement , the provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly. This
Agreement is subject to all the terms, provisions and conditions of the Plan,
which are incorporated herein by reference, and to such rules, policies and
regulations as may from time to time be adopted by the Committee . The Plan and
the prospectus describing the Plan can be found on the Company’s HR intranet. A
paper copy of the Plan and the prospectus shall be provided to the Participant
upon the Participant’s written request to the Company at 900 Metro Center Blvd.,
Foster City, California 94404, Attention: Stock Plan Administrator.

10.      Certain Defined Terms.

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

(a) “Cause” means: (i) engaging in (A) willful or gross misconduct or
(B) willful or gross neglect; (ii) repeatedly failing to adhere to the
directions of superiors or the Board or the written policies and practices of
the Company, a Subsidiary or an Affiliate; (iii) the commission of a felony or a
crime of moral turpitude, dishonesty, breach of trust or unethical business
conduct, or any crime involving the Company, a Subsidiary or an Affiliate;
(iv) fraud, misappropriation or embezzlement; (v) a material breach of the
Participant’s employment agreement (if any) with the Company, a Subsidiary or an
Affiliate; (vi) acts or omissions constituting a material failure to perform
substantially and adequately the duties assigned to the Participant; (vii) any
illegal act detrimental to the Company, a Subsidiary or an Affiliate; or
(viii) repeated failure to devote substantially all of Participant’s business
time and efforts to the Company, a Subsidiary or an Affiliate if required by the
Participant’s employment agreement; provided, however, that, if at any
particular time the Participant is subject to an effective employment agreement
with the Company, a Subsidiary or an Affiliate, then, in lieu of the foregoing
definition, “Cause” shall at that time have such meaning as may be specified in
such employment agreement.

(b) “Good Reason” means: (i) a material reduction by the Company, a Subsidiary
or an Affiliate in the Participant’s rate of annual base salary from that in
effect immediately prior to the Change of Control; (ii) a material reduction by
the Corporation or a Subsidiary in the Participant’s annual target bonus
opportunity from that in effect immediately prior to the Change of Control; or
(iii) the Company, a Subsidiary or an Affiliate requires the Participant to
change the Participant’s principal location of work to a location that is in
excess of fifty (50) miles from the location thereof immediately prior to the
Change of Control . Notwithstanding the foregoing, a Termination of a
Participant for Good Reason shall not have occurred unless (i) the Participant
gives written notice to the Company, a Subsidiary or an Affiliate, as
applicable, of Termination within thirty (30) days after the Participant first
becomes aware of the occurrence of the circumstances constituting Good Reason,
specifying in reasonable detail the circumstances constituting Good Reason, and
the Company, the Subsidiary or the Affiliate, as the case may be, has failed
within thirty (30) days after receipt of such notice to cure the circumstances
constituting Good Reason. The foregoing to the contrary notwithstanding, if at
any particular time the Participant is subject to an effective employment
agreement with the Company, a Subsidiary or an Affiliate, then, in lieu of the
foregoing definition, “Good Reason” shall at that time have such meaning as may
be specified in such employment agreement.

11.      Compliance with Laws and Regulations.

(a)    The Restricted Stock Units and the obligation of the Company to deliver
Shares or cash payments hereunder shall be subject in all respects to (i) all
applicable Federal and state laws, rules and regulations; and (ii) any
registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Committee shall, in its
discretion, determine to be necessary or applicable. Moreover, the Company shall
not deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement if doing so would be contrary to applicable law. If
at any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for , free of any conditions not acceptable to the Company.



--------------------------------------------------------------------------------

(b) It is intended that any Shares received upon expiration of the Period of
Restriction shall have been registered under the Securities Act. If the
Participant is an “affiliate” of the Company, as that term is defined in Rule
144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate” of the Company may bear a legend setting forth
such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with federal and state securities laws.

(c)    If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant‘s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold; or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company , as to the applicability of such exemption thereto.

12.      Notices.

All notices by the Participant or the Participant’s successors or permitted
assigns shall be addressed to the Company at 900 Metro Center Blvd., Foster
City, California 94404, Attention: Stock Plan Administrator, or such other
address as the Company may from time to time specify. All notices to the
Participant shall be addressed to the Participant at the Participant’s address
in the Company’s records.

13.      Other Plans.

The Participant acknowledges that any income derived from this Restricted Stock
Units award shall not affect the Participant’s participation in, or benefits
under, any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.

14.      Clawback Policy.

Notwithstanding any other provision of this Agreement to the contrary, any cash
incentive compensation received by the Participant, Restricted Stock Unit
granted, Shares issued and/or amount paid hereunder, and/or any amount received
with respect to any sale of any such Shares, shall be subject to potential
cancellation, recoupment, rescission, payback or other action in accordance with
the terms of the Company’s Clawback Policy, as it may be amended from time to
time (the “Policy”). The Participant agrees and consents to the Company’s
application, implementation and enforcement of (a) the Policy or any similar
policy established by the Company that may apply to the Participant and (b) any
provision of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, and expressly agrees that the Company may take such
actions as are necessary to effectuate the Policy, any similar policy (as
applicable to the Participant) or applicable law without further consent or
action being required by the Participant. To the extent that the terms of this
Agreement and the Policy or any similar policy conflict, then the terms of such
policy shall prevail.